= DÉHOCRATIQUE DU CONGC Lieu-dit LOKMDOLA
JICE DE L'EQUATEUR Commune de : A
ÉRPSCRIT C1 FONCIBRE DE MBANDAKA Territeire de : INGENTE
MPAHSION DES TITRES IMMOBILIERS ” vie de Lu AN DARÀ

2 1.005 - MBANDAKA

CÉNTRAT D EMPHYTEOSE N° DBIE. 6 Se pU
RME DE BAIL : VINGT - CINQ (25) ANS--

d'a Gouverneur. $e
- conférés par l'a
2 sure d'exéculion Se
orent régime génére régime fonce
p 9 " A : A =: af
difiée et complétée à CE jour par la loi n° 8%
LA REFUBLIQUE », de premier part,

cie

fn Die zmocréti
Province, agis
c onnance n°
20 Juillet 1
des sûretés, telle que me
380, ci — après dénammée #

148 d

Le société FLANTATIONS, ET_HUTLE u Go 4, jrnat rte

au numéro D.KIN-RC7/ A--5519s entificailon fRetional
AO11:0Ts sant 20n € bee soothl au M 8 À d= 1 Ayanus= TT
te dere le commune ôe gnmbe Vinshsee
monsieur s LUTIEDU ER =

ri

=. ESS on À Ë
s nytéofe sur parcelle este à uSége -
: 2,60 ie à … Lrgenée
… du pien cadastral de la localité
nt représentées. Dar: UN géré jaune
e de 1 Q RGO ee
8 15498 f2035.. expiré.
5) ans renquvelabe prenant
e à renouvelé pour NÉ aurée
ae pour autant que Le terrain ait êté mile en valeur canforre man F2
“loatians çontretuelles de l'emphytéote, ja redevante
Linge sera fée conformément au rarif en vigueur de ce renouvellement

ant les limi
anTExe dressé à |{échell

ayrichs 21  —E présent contrét ë
ir un terme dé Vingt — Cinq (2

1 ast intervenu pour !
cours

GES -adevances at taxes rémunératoi"s sont geya k LE
sricipation je premier Janvier de chag 9 \ a proces me
 GvuC aux articles # et 5 de l8 lei n° o4/015 du 16-Duilet 2004 fixant ‘a
-ymencieturé des actes générateur dr atives, judiciait?s
aniglès et de narticpalion ainsi que leurs modalités de perreption

hu :

a, est tenu dE mainte
uns: Le Lupebe ptions du contrat remphytéosesusmentionnt,

D DEUXIEME ET DERNIER FEUILLET DU CONTRAT D'EMPHYTEOSE N° DBIE 636

hi Aicles L'emphytéote ne peul changer la destination du terrain Sans l'autorisation expresse
at préalabie de autorité qui accorde lo. 5

5 dispositions ci-dessus

repnses, le présent conirai 85 TÉ£I par les dispositions de la Loi n° 75-021 Eu 2Q

jnailtat AA FA ai. 5 2e et romaléiäs à ce Lui

{CLCORSCRIPT IN 11e

DE LECU

‘ SECTIC UE

f TUE © FU it ce qui ne résuile pä

eAaeatinn telle nua modifi

15 GOUVERNEUR DS FROVDICE

à

INTER jALAE

avance el taxes rémunératoires

br ur montant total de ‘AD fe
D Ua: suvanl quittance n° 222704

2 PR
2ECZVEUR DE LA DGRAD
" 2 p

